Citation Nr: 1142491	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  07-30 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to April 2005, including service in the Southwest Theater of Operations during the Persian Gulf War.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO, among other things, denied entitlement to service connection for chronic lumbosacral strain.  Jurisdiction over this case was subsequently transferred to the VARO in Denver, Colorado, and that office forwarded the appeal to the Board.

The Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board, and one was scheduled at the RO for July 24, 2009.  However, the Veteran failed to appear for the hearing, and his request will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

In March 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC).  

The appeal is again REMANDED to the RO, via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The August 2001 enlistment examination report contained normal findings with regard to the spine.  However, in May 2002, the Veteran reported back pain for three days and a physician's assistant diagnosed mechanical low back pain.  Moreover, while there is no separation examination report in the claims file, the Veteran indicated on an April 2004 post deployment health assessment that he had back pain during his deployment, which was from March 2003 to March 2004.  The Veteran similarly indicated during the May 2006 VA examination that he had back pain since injured his low back when moving objects during service.

The physician who conducted the May 2006 VA examination diagnosed chronic lumbosacral strain.  While he noted that the range of motion testing did not correspond with other actions of the Veteran, such as being able to bend over and put his socks and shoes on, demonstrating more flexion than on examination, the physician nevertheless diagnosed chronic lumbosacral strain.  With regard to other motion, the physician wrote that he was "worried that this is not his effort but cannot state without some doubt."  The physician also noted the Veteran had a positive Waddell sign suggesting a nonorganic component to his pain, and this was highly suggestive of a diagnosis of fibromyalgia, warranting further assessment.
 
Given the existence of a current disability diagnosed slightly more than a year after service and the in-service back symptoms, the Board instructed the RO to afford the Veteran a VA examination as to the etiology of his back disability.  The RO sent an April 2011 letter to the Veteran requesting that he contact it to schedule an examination, but the Veteran failed to do so.  As this is an original compensation claim, it must therefore be decided based on the evidence of record.  See 38 C.F.R. § 3.655(b) (when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).  However, the evidence is insufficient for the Board to render a decision at this time.

The fact that the May 2006 VA examiner diagnosed chronic lumbosacral strain but expressed significant uncertainty as to whether this was a valid diagnosis, requires that the issue of the validity of the diagnosis be addressed.  Given that the Board cannot exercise its own independent medical judgment, a medical opinion on this question is required.  Consequently, a remand is warranted to obtain such an opinion.

Accordingly, the case is REMANDED for the following action:

Request an opinion from a VA physician.  The claims file must be sent to the physician for review.

After reviewing the claims file including the May 2006 VA examination report, the physician should first state whether the diagnosis of chronic lumbosacral strain is valid.  If so, the physician should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's current lumbosacral strain is related to service.  If not, the physician should indicate whether the Veteran has either a disability of the lumbosacral spine or fibromyalgia, and offer an opinion as to the etiology of such disability.

A complete rationale should accompany each opinion provided.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

